                   Case 20-11785-CSS           Doc 1086         Filed 03/03/21        Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------------ x
                                                             :
In re:                                                       : Chapter 11
                                                             :
BBGI US, INC., et al.,                                       : Case No. 20–11785 (CSS)
                                                             :
                                    Debtors.1                : (Jointly Administered)
                                                             :
------------------------------------------------------------ x Re: D.I. 957, 1046

                    NOTICE OF FILING OF AMENDED PLAN SUPPLEMENT

                    PLEASE TAKE NOTICE that, on February 19, 2021, BBGI US, Inc. and its debtor

affiliates, as debtors and debtors in possession in the above captioned chapter 11 cases (the

“Debtors”), filed the Notice of Filing of Plan Supplement [D.I. 1046] (the “Initial Plan

Supplement”) with the United States Bankruptcy Court for the District of Delaware (the

“Court”).

                    PLEASE TAKE FURTHER NOTICE that the Debtors hereby file this amendment

to the Initial Plan Supplement (the “Amended Plan Supplement” and together with the Initial

Plan Supplement, the “Plan Supplement”) in support of the Amended Joint Chapter 11 Plan of

Liquidating for BBGI US, Inc. and It’s Affiliated Debtors [D.I. 957] (as amended, supplemented

and otherwise modified, the “Plan”).




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are BBGI US, Inc. (f/k/a Brooks Brothers Group, Inc.) (8883); Brooks Brothers Far East
    Limited (N/A); BBD Holding 1, LLC (N/A); BBD Holding 2, LLC (N/A); BBDI, LLC (N/A); BBGI International,
    LLC (f/k/a Brooks Brothers International, LLC) (N/A); BBGI Restaurant, LLC (f/k/a Brooks Brothers Restaurant,
    LLC) (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing Group, LLC (5649); RBA Wholesale,
    LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail Brand Alliance of Puerto Rico, Inc.
    (2147); 696 White Plains Road, LLC (7265); and BBGI Canada Ltd. (f/k/a Brooks Brothers Canada Ltd.) (4709).
    The Debtors’ corporate headquarters and service address is 100 Phoenix Ave., Enfield, CT 06082.



RLF1 24816342v.2
                   Case 20-11785-CSS      Doc 1086    Filed 03/03/21   Page 2 of 3




                    PLEASE TAKE FURTHER NOTICE that this Amended Plan Supplement contains

revised versions of the following documents:

                         Exhibit B – Liquidation Trust Agreement

                         Exhibit C – Litigation Trust Agreement

                    PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit B-1 is a

redline comparison of the revised Liquidation Trust Agreement marked against the version filed

with the Initial Plan Supplement.

                    PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit C-1 is a

redline comparison of the revised Litigation Trust Agreement marked against the version filed

with the Initial Plan Supplement.

                    PLEASE TAKE FURTHER NOTICE that the Plan Supplement is integral to, part

of, and incorporated by reference into the Plan. If the Plan is approved, the documents contained

in the Plan Supplement will be approved by the Bankruptcy Court pursuant to the order confirming

the Plan.

                    PLEASE TAKE FURTHER NOTICE that the documents contained in the Plan

Supplement are not final and remain subject to continuing negotiations among the Debtors and

other interested parties. Accordingly, the Debtors reserve their right, subject to the terms and

conditions set forth in the Plan, to alter, amend, modify, or supplement any document in the Plan

Supplement, and such parties reserve their rights with respect to the form of documents filed

herewith and such documents remain subject to review and revision in all respects.

                    PLEASE TAKE FURTHER NOTICE that the hearing to consider confirmation of

the Plan will be held by videoconference before the Honorable Christopher S. Sontchi, Chief

United States Bankruptcy Judge, in the Bankruptcy Court, located at 824 North Market Street, 5th



                                                  2
RLF1 24816342v.2
                   Case 20-11785-CSS    Doc 1086       Filed 03/03/21   Page 3 of 3




Floor, Courtroom 6, Wilmington, Delaware 19801 on March 5, 2021 at 1:00 p.m. (prevailing

Eastern Time).

                    PLEASE TAKE FURTHER NOTICE that this Amended Plan Supplement, the

Initial Plan Supplement, and the Plan are available for viewing or downloading, free of charge,

on the Debtors’ restructuring website, at https://cases.primeclerk.com/brooksbrothers/, or for a

fee      on        the   Bankruptcy    Court’s       website   at    http://www.deb.uscourts.gov.

Dated: March 3, 2021
       Wilmington, Delaware

                                       /s/ Christopher M. De Lillo
                                       RICHARDS, LAYTON & FINGER, P.A.
                                       Mark D. Collins (No. 2981)
                                       Zachary I. Shapiro (No. 5103)
                                       Christopher M. De Lillo (No. 6355)
                                       One Rodney Square
                                       920 N. King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       E-mail:        collins@rlf.com
                                                      shapiro@rlf.com
                                                      delillo@rlf.com

                                       - and -

                                       WEIL, GOTSHAL & MANGES LLP
                                       Garrett A. Fail (admitted pro hac vice)
                                       David J. Cohen (admitted pro hac vice)
                                       767 Fifth Avenue
                                       New York, New York 10153
                                       Telephone: (212) 310-8000
                                       Facsimile: (212) 310-8007
                                       E-mail:         garrett.fail@weil.com
                                                       davidj.cohen@weil.com

                                       Attorneys for Debtors and Debtors in Possession




                                                 3
RLF1 24816342v.2
